Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 8/24/2021 is acknowledged.

Thus, claims 7-9 are withdrawn from further consideration as being drawn to non-elected inventions.

Therefore the restriction requirement is hereby made FINAL.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KR 2016071074 (of record).

KR teaches treating arthritis (including rheumatoid arthritis) by administering to the subject, sargahydroquinoic acid, which has been separated (isolated) from Sargassum serratifolium, see abstract, pages 5, 8-10, 14, 17, the claims and the examples. Note that the sargahydroquinoic acid is also noted in KR as being synthetic. It does NOT matter how sargahydroquinoic acid is isolated because it is the isolated compound or the synthetic compound that is being claimed. Whether one uses butanol or methanol does NOT matter since in the end, its all about the compound, since the compound (sargahydroquinoic acid ) has been isolated.

The activities of claim 4 are inherent to the composition since the same isolated compound (sargahydroquinoic acid) as claimed is being used in KR.



Applicant’s arguments make NO sense since clearly the sagahydroquinoic acid is mentioned over and over in KR as clearly being the compound of interest and as being either separated (isolated) or synthesized.

Applicant next argues that allegedly the presently claimed invention is directed to
applying sagahydroquinoic acid per se as the active ingredient that reduces or inhibits the activity of IL-1β, IL-6, or TNF-α, which is an inflammatory cytokine. Moreover, according to applicant, the presently claimed invention is directed to using isolated sagahydroquinoic acid to treat arthritis in the absence of Sargassum serratifolium extract, which is contrasted with KR ‘074, which discloses that only Sargassum serratifolium extract was applied to inflammatory condition. 

. 


Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016071074 (of record).

KR teaches treating arthritis (including rheumatoid arthritis) by administering to the subject, sargahydroquinoic acid which has been separated (isolated) from Sargassum serratifolium, see abstract, pages 5, 8-10, 14, 17, the claims and the examples. Note that the sargahydroquinoic acid is also noted in KR as being synthetic. It does NOT matter how sargahydroquinoic acid is isolated because it is the isolated compound or the synthetic compound that is being claimed. Whether one uses butanol or methanol does NOT matter since in the end, its all about the compound, since the compound (sargahydroquinoic acid ) has been isolated.

The activities of claim 4 are inherent to the composition since the same compound (sargahydroquinoic acid ) as claimed is being used in KR.

In the event it is seen that the sargahydroquinoic acid is not implicity taught as being  used at a treatment effective amount (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art to use a treatment effective amount since it is clearly stated in KR that the sargahydroquinoic acid is used to treat inflammation such as rheumatoid arthritis.



Applicant again argues that allegedly KR ‘074 discloses applying an extract of Sargassum serratifolium to treat an inflammatory condition. KR ‘074 fails to disclose applying sagahydroquinoic acid to treat arthritis, according to applicant. In view of the fact that KR ‘074 fails to demonstrate the activity of sagahydroquinoic acid in treating arthritis, the KR ‘074 fails to provide any expectation of success that sagahydroquinoic acid would be effective in treating arthritis, as there is only mere speculation provided in KR ‘074 as regards any possible anti-inflammatory activity that sagahydroquinoic acid may have, according to applicant. 

This is incorrect since clearly as explained above, sagahydroquinoic acid is clearly isolated and/or synthesized and is clearly the compound of interest in KR. According to applicant, any number of chemicals present in the Sargassum serratifolium extract could be considered to be responsible for its anti-inflammatory effect if KR ‘074 is followed for its disclosure of the activity of Sargassum serratifolium extract. KR ‘074 provides no rationale to suggest that sagahydroquinoic acid may be the anti-

All of this is NOT true as explained above.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner




/MICHAEL V MELLER/Primary Examiner, Art Unit 1655